LAWRENCE, J.
We think that the construction given to chapter 309 of the Laws of 1892, amending section 292 of the Penal Code, by the learned justice before whom the writs of habeas corpus and certiorari were brought at the special term, was correct; and, adopting his opinion1 as our own, an affirmance of the orders appealed from is directed, and the prisoner remanded. Ail concur.

 For the opinion of Mr. Justice BEACH, here referred to, see People v. Grant, 24 N. Y. Supp. 776, with which this case and four others were heard at special term, all being disposed of by the same opinion.